Filed 7/22/22 P. v. Lane CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C094768

                    Plaintiff and Respondent,                                     (Super. Ct. Nos. 17F1958,
                                                                                 18F1999, 18F4370, 19F4257)
           v.

 KAYLA MARIE LANE,

                    Defendant and Appellant.




         Defendant Kayla Marie Lane agreed to a stipulated term of eight years, including
the upper term for one count, in a global settlement of several cases. Consistent with the
plea agreement, the trial court sentenced defendant to eight years in prison. Defendant
now appeals, arguing the changes made to Penal Code section 1170, subdivision (b) by
Senate Bill No. 567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731) (Senate Bill 567) do




                                                             1
not permit an upper term sentence under the circumstances of the case. 1 We will affirm
the judgment.
                                   I. BACKGROUND
        This case involves four cases that were resolved by plea agreement. In case No.
17F1958, defendant pled no contest to receiving a stolen vehicle (§ 496d, subd. (a)) and
admitted violations of probation in three other cases.2 In case No. 18F1999, defendant
pled no contest to possession of a destructive device. (§ 18710, subd. (a).) In case No.
18F4370, defendant pled no contest to attempted first degree burglary (§§ 664, 459) and
taking or driving a vehicle with a prior conviction (§ 666.5; Veh. Code, § 10851). In case
No. 19F4257, defendant pled no contest for failing to appear in a case. (§ 1320.5.)
        The parties agreed to resolve these cases for an eight-year sentence, composed as
follows: Three years (the upper term) for the attempted burglary conviction and one year
(one-third the midterm) for the taking or driving a vehicle conviction in case No.
18F4370; eight months (one-third the midterm) for the failure to appear conviction in
case No. 19F4257; eight months (one-third the midterm) for the possession of a
destructive device conviction in case No. 18F1999; eight months (one-third the midterm)
for the receiving a stolen vehicle conviction in case No. 17F1958; and eight months for
each of the three probation violation cases, for a total aggregate sentence of eight years.
The prosecution agreed to dismiss the balance of counts and allegations in the cases.
        The trial court sentenced defendant to eight years in accordance with the plea
agreement. The court also awarded defendant 1,189 days of custody credit. Defendant
filed a notice of appeal without a certificate of probable cause.




1   Further undesignated statutory references are to the Penal Code.
2  The other three cases, case Nos. 14F0084, 16F0154, and 16F1655, are not subject to
this appeal.

                                              2
                                     II. DISCUSSION
        Defendant argues she is entitled to resentencing because of the changes introd uced
to section 1170, subdivision (b) by Senate Bill 567. Defendant says the changes
“eliminate[] the trial court’s discretion to impose an aggravated sentence based upon an
aggravating circumstance unless that circumstance has been admitted or found true
beyond a reasonable doubt by a jury or the judge.” Because defendant did not admit to
any aggravating circumstances and none were found true beyond a reasonable doubt,
defendant reasons she is entitled to resentencing under the amended statute.
        Senate Bill 567 amended section 1170, effective January 1, 2022. (Stats. 2021, ch.
731.) Under the amended version of section 1170, when a judgment of imprisonment is
to be imposed and a statute specifies three possible terms, “the court shall, in its sound
discretion, order imposition of a sentence not to exceed the middle term, except as
otherwise provided in [section 1170, subdivision (b)(2)].” (§ 1170, subd. (b)(1).) Section
1170, subdivision (b)(2) provides that the trial court may impose a sentence exceeding
the middle term “only when there are circumstances in aggravation of the crime that
justify the imposition of a term of imprisonment exceeding the middle term, and the facts
underlying those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in a court trial.”
        The parties agree Senate Bill 567 applies retroactively to defendant’s case under In
re Estrada (1965) 63 Cal.2d 740. Because Senate Bill 567 enacts an ameliorative change
in the law by reducing the possible punishment for certain defendants, we agree with the
parties that it applies retroactively here. (People v. Flores (2022) 75 Cal.App.5th 495,
500.)
        The parties disagree as to the effect Senate Bill 567 should have on the case,
however. Defendant argues the case should be remanded to allow defendant a new
sentencing hearing that comports with the amended statute. The People respond that,
because defendant stipulated to a sentence that included the upper term on one of the

                                              3
counts, the trial court had no discretion to impose anything other than the upper term.
Thus, section 1170, subdivision (b)(1) did not, and does not, apply to defendant’s case,
and the changes to the statute do not make any difference in defendant’s sentencing. We
agree with the People.
       We find the reasoning in People v. Brooks (2020) 58 Cal.App.5th 1099 (Brooks),
which considered the application of similar legislative changes, persuasive. In Brooks,
the defendant agreed to a stipulated sentence in a plea agreement. (Id. at p. 1102.) After
the trial court sentenced the defendant, the Legislature enacted section 1170.91, which
required the trial court to consider trauma a defendant suffered as a result of military
service as a mitigating factor when imposing a sentence under section 1170. (Brooks,
supra, at pp. 1103-1104.) The trial court denied the defendant’s petition to recall his
sentence under the new law, finding it had no power to resentence him because he had
agreed to a stipulated term in his plea agreement. (Id. at pp. 1102-1103.) The appellate
court concluded because the defendant stipulated to the term of his sentence in the plea
agreement, the trial court did not apply judicial discretion at the time it sentenced him and
had no discretion on resentencing, because to do so would unlawfully modify the terms
of his plea agreement. (Id. at pp. 1106-1107.) Once the trial court accepted the plea
agreement, it was required to impose a sentence within the limits of that plea bargain.
(Ibid.) As a result, when the court sentences a defendant to a stipulated term, it is not
exercising its “triad sentencing discretion.” (Ibid.) Put another way, “ ‘when a trial court
sentences a defendant who has agreed to a stipulated sentence for a term of years, the trial
court exercises no discretion to decide between an upper, middle and lower term and may
not consider factors in mitigation and aggravation. Therefore, the trial court is not
“imposing a term under subdivision (b) of Section 1170.” (§ 1170.91, subd. (a).)’ ” (Id.
at p. 1109.) Other courts have concluded similarly. (People v. King (2020) 52
Cal.App.5th 783, 791; People v. Pixley (2022) 75 Cal.App.5th 1002, 1007-1008.)



                                              4
       Like the statute in Brooks, the relevant changes in Senate Bill 567 rest on the trial
court’s exercise of its sentencing discretion under section 1170, subdivision (b). In
defendant’s case, the trial court imposed a sentence in accordance with the plea
agreement, which included an upper term three-year sentence for the attempted burglary
conviction in case No. 18F4370. The trial court accepted the plea agreement and did not
exercise any discretion to impose the lower, middle, or upper term sentence under
section 1170, subdivision (b). Thus, as in Brooks, the trial court had no discretion but to
sentence defendant to the agreed upon term. (Brooks, supra, 58 Cal.App.5th at pp. 1106-
1107.) Because defendant was not sentenced under section 1170, subdivision (b), the
changes made by Senate Bill 567, even if applied retroactively, do not affect her
sentence. Accordingly, the imposition of an upper term sentence remains proper.
                                   III. DISPOSITION
       The judgment is affirmed.



                                                        /S/

                                                  RENNER, J.


We concur:


/S/

MAURO, Acting P. J.


/S/

HOCH, J.




                                             5